FILED
                                                                        Dec 31 2020, 8:49 am

                                                                            CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court




ATTORNEYS FOR APPELLANTS                                  ATTORNEYS FOR APPELLEE
David T. Vlink                                            Phillip J. Fowler
William R. Groth                                          Amanda Jane Gallagher
Macey Swanson LLP                                         Indiana Economic Development
Indianapolis, Indiana                                     Corporation
                                                          Indianapolis, Indiana
Cornish F. Hitchcock
Hitchcock Law Firm PLLC                                   Bryan H. Babb
Washington, District of Columbia                          Bradley M. Dick
                                                          Bose McKinney & Evans LLP
ATTORNEYS FOR AMICUS CURIAE                               Indianapolis, Indiana
Daniel P. Byron
Margaret M. Christensen
S. Katie Dickey
Dentons Bingham Greenebaum LLP
Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Tax Analysts, et al.,                                     December 31, 2020
Appellants-Plaintiffs,                                    Court of Appeals Case No.
                                                          20A-PL-1141
        v.                                                Appeal from the Marion Superior
                                                          Court
Indiana Economic Development                              The Honorable John M.T. Chavis, II,
Corporation,                                              Judge
Appellee-Defendant.                                       Trial Court Cause No.
                                                          49D05-1905-PL-21582



Bailey, Judge.


Court of Appeals of Indiana | Opinion 20A-PL-1141 | December 31, 2020                           Page 1 of 20
                                           Case Summary
[1]   Tax Analysts is a non-profit publisher of periodicals relating to taxation, and

      Lauren Loricchio is a reporter for Tax Analysts. Tax Analysts and Lauren

      Loricchio (collectively, “TA”) submitted to the Indiana Economic

      Development Corporation (“the IEDC”) an Access to Public Records Act (“the

      APRA”) request for records of the City of Indianapolis’s response to Amazon’s

      Request for Proposals (“RFP”) related to the location of Amazon’s future

      second headquarters. The IEDC denied that request on the grounds that the

      records were statutorily exempt from disclosure because they were created

      during negotiations with Amazon. TA sued the IEDC, asserting that the

      requested records must be disclosed as the “terms of the final offer of public

      financial resources” to Amazon, per Indiana Code Section 5-14-3-4(b)(5)(B).

      The trial court agreed with the IEDC and granted it summary judgment. The

      only issue on appeal is whether the trial court erred when it ruled that the

      records sought were exempt from disclosure under the APRA, Indiana Code

      Section 5-14-3-4(b)(5), because they were created during negotiations and did

      not include terms of a final offer of public financial resources.


[2]   We affirm.



                             Facts and Procedural History
[3]   In September of 2017, Amazon announced, in an RFP, plans to build a new

      headquarters known as HQ2. The RFP required that confidential responses be


      Court of Appeals of Indiana | Opinion 20A-PL-1141 | December 31, 2020    Page 2 of 20
      submitted to Amazon by October 19, 2017, and noted Amazon would make a

      final site selection and announcement in 2018. The RFP stated that Amazon

      would be hiring as many as 50,000 new full-time employees with an average

      annual total compensation exceeding one hundred thousand dollars over the

      next ten to fifteen years, following the commencement of operations. The RFP

      stated that the actual average wage rate may vary from the projected wage rate

      depending upon prevailing rates at the final location, and it noted that “[a]ll job

      numbers, categories, and salaries contained herein are estimates/projections

      and are subject to change.” Appellant’s App. v. II at 153.


[4]   One of Amazon’s key preferences and decision drivers required responders to

      “[i]dentify incentive programs available for the Project at the state/province

      and local levels [and o]utline the type of incentive (i.e. land, site preparation,

      tax credits/exemptions, relocation grants, workforce grants, utility

      incentives/grants, permitting, and fee reductions) and the amount.” Id. at 156.

      The RFP also stated:


              2. Please provide a summary of total incentives offered for the
              Project by the state/province and local community. In this
              summary, please provide a brief description of the incentive item,
              the timing of incentive payment/realization, and a calculation of
              the incentive amount.… We acknowledge a Project of this
              magnitude may require special incentive legislation in order for
              the state/province to achieve a competitive incentive proposal.
              As such, please indicate if any incentives or programs will require
              legislation or other approval methods. Ideally, your submittal
              includes a total value of incentives, including the specified benefit
              time period.


      Court of Appeals of Indiana | Opinion 20A-PL-1141 | December 31, 2020       Page 3 of 20
              3. If any of the programs or incentives described in the summary
              of total incentives are uncertain or not guaranteed, please explain
              the factors that contribute to such uncertainty and estimate the
              approximate level of certainty. …


              4. Please provide a timetable for incentive approvals at the
              state/province and local levels, including any legislative
              approvals that may be required.


      Id. at 157.


[5]   Regarding confidentiality, the RFP stated: “While the existence of the Project

      is not confidential, certain aspects of the Project and details regarding the

      company are confidential, proprietary, and constitute trade secrets. Amazon

      will deliver a Confidentiality and Non-Disclosure Agreement for execution at

      the appropriate time.” Id. at 158. The RFP concluded as follows: “This RFP

      is only an invitation for proposals, the substance of which may be memorialized

      in a binding definitive agreement or agreements if any proposal is selected.

      Amazon may select one or more proposals and negotiate with the parties

      submitting such proposals before making an award decision, or it may select no

      proposals and enter into no agreement.” Id.


[6]   Amazon received more than 200 proposals in response to the RFP, including

      one from the City of Indianapolis (“the City”). The IEDC and the City

      contributed portions of the response (collectively, “the First Response”), and

      the IEDC has the portion of the First Response to which it contributed. The

      Indy Chamber of Commerce coordinated the submission of the full First


      Court of Appeals of Indiana | Opinion 20A-PL-1141 | December 31, 2020      Page 4 of 20
Response to Amazon. The First Response indicated1 dollar amounts to which

the City and the State of Indiana would commit to bring Amazon’s HQ2 to the

region but provided only general overviews and estimates of financial

incentives. The First Response briefly described the estimated total amount of

Economic Development for a Growing Economy (“EDGE”) tax credits to

which the State would commit and informed Amazon that the tax credits are

certified on an annual basis and can last for a period up to ten years for each

phase of the project. The First Response provided that the State would commit

to providing a Skills Enhancement Fund for talent development programs

whereby Amazon would have up to five years to use the training funds. The

First Response also provided that the State would commit to providing an

Industrial Development Grant to use for infrastructure improvements to

support the project. The First Response detailed legislative initiatives that could

be pursued for the project “if Amazon committed to a minimum capital

investment and jobs number.” App. v. II at 219. COO Cotterill stated by

affidavit that, “[b]efore IEDC could have made an offer of economic incentives,

it would have needed to know the scope of Amazon’s commitment to Indiana,

including jobs numbers, salaries, and capital investment.” Id. at 220.




1
   TA has not objected to, offered evidence contradicting, or otherwise disagreed with the statements made in
IEDC Chief Operating Officer Chris Cotterill’s (“Cotterill”) affidavit designated by IEDC in its cross motion
for summary judgment. That affidavit summarized portions of the First Response to Amazon’s RFP, App. v.
II at 217-22, and the trial court found the statements made in that affidavit were undisputed facts, id. at 15-18.

Court of Appeals of Indiana | Opinion 20A-PL-1141 | December 31, 2020                                Page 5 of 20
[7]   In January 2018, Amazon announced Indianapolis was one of twenty finalist

      cities for its HQ2, and in March 2018 Amazon representatives visited

      Indianapolis to gather more information. Amazon also sent Indianapolis a

      Request for Information (“RFI”) that included a detailed, confidential

      questionnaire in which Amazon sought further information about the city. The

      RFI stated that Indianapolis was a “candidate community” to host Amazon’s

      HQ2. (In camera documents, RFI, p. 2).


[8]   IEDC’s portion of the response to the questionnaire (“the IEDC Response”)

      addressed only the “Real Estate” section of the Amazon questionnaire. IEDC

      provided two proposed sites for Amazon’s HQ2 and provided some

      information about each of those sites. Some of the information IEDC provided

      was estimated costs of various fees and permits, brief discussions of planned

      future projects, and anticipated developments—including conditional costs and

      timelines—should Indianapolis be selected by Amazon. The IEDC Response

      also referenced an opportunity to discuss proposed future agreements that

      would be required regarding utilities options, including potential improvements

      to existing utilities. And it contained “propos[als] to offer” additional

      transportation. (In camera documents, the IEDC Response, Transportation

      sections).


[9]   The City and the IEDC did not hear from Amazon again after Amazon’s visit

      to Indianapolis. On November 13, 2018, Amazon announced its decision to

      split the HQ2 project between two locations: Queens, New York and Arlington,



      Court of Appeals of Indiana | Opinion 20A-PL-1141 | December 31, 2020       Page 6 of 20
       Virginia. Amazon also selected Nashville, Tennessee as a new logistics and

       transportation hub.


[10]   On January 16, 2019, TA submitted to the IEDC a written public records

       request in which it sought the following information: (1) access to and copies of

       Indianapolis’s proposal for Amazon’s HQ2 project; (2) all records related to the

       cost of the proposal, including receipts and memos; and (3) emails between

       Holly Sullivan of Amazon and representatives of the IEDC between the dates

       of October 19, 2017 and November 13, 2018. On January 23, the IEDC sent to

       TA a written response in which it denied the request for the records on the

       grounds that they were exempt from disclosure as negotiation documents,

       pursuant to state law.


[11]   On February 6, 2019, TA filed a complaint with the Indiana Public Access

       Counselor (“PAC”), and the IEDC filed a response. In April 2019, the PAC

       issued an Opinion in which it upheld the IEDC’S decision to withhold the

       records on the grounds that they were created during negotiations with

       Amazon. With respect to the proposal and the “final offer” statutory language,

       the PAC stated:


               Therefore in regard to finality, it is unclear whether the General
               Assembly intended the bid/proposal/offer in sub-section (b)(5) to
               be an offer in an imminent deal—something closer to a best and
               final offer, inferring an element of relative permanence—or if
               “final offer” was intended to include any and all “last” offers as
               in a sequential order. As there is no case law on the matter, it is
               equally unclear how a court would define the term.


       Court of Appeals of Indiana | Opinion 20A-PL-1141 | December 31, 2020     Page 7 of 20
                                                        ***


               Without judicial precedent or interpretation, enough contextual
               ambiguity in the statute exists to defer on this Office’s drawing of
               a definitive conclusion or even making a recommendation in this
               instance.


                                                        ***


               Although the proposal that IEDC submitted on behalf of the City
               of Indianapolis arguably communicates the terms of an offer of
               public financial resources, this [O]ffice is not privy to the
               contents of the proposal and there is no authority defining
               finality; and thus, [this Office] declines to conclude, without
               more, that a violation [of APRA] occurred.


       Appellant’s App. v. II at 125-27.


[12]   On May 29, 2019, TA filed with the Marion County Superior Court a

       complaint in which it alleged that the IEDC violated the APRA by declining to

       produce the requested records. The parties filed cross-motions for summary

       judgment. The IEDC’s motion included Cotterill’s affidavit, which purported

       to summarize the IEDC’s portion of the initial response to Amazon’s RFP but

       did not summarize the IEDC’s response to Amazon’s questionnaire.


[13]   On February 18, 2020, the trial court heard arguments on the cross-motions. In

       an order dated April 24, 2020, the trial court denied TA’s motion for summary

       judgment and granted the IEDC’s cross-motion for summary judgment on the

       grounds that the requested documents were negotiation documents and not a

       disclosable final offer under the APRA. The court also ordered the IEDC to
       Court of Appeals of Indiana | Opinion 20A-PL-1141 | December 31, 2020      Page 8 of 20
       tender to it the detailed, confidential questionnaire from Amazon and the

       IEDC’s response so those documents could be reviewed in camera. Following

       in camera review, the trial court issued an Entry of Judgment on June 8, 2020,

       in which it noted that it had reviewed the relevant documents in camera, and

       they were “protected documents created while negotiations were in progress.”

       Id. at 11. The trial court entered judgment for the IEDC. This appeal ensued.


[14]   On appeal, TA requested that this Court review in camera the same documents

       that the trial court reviewed in camera, i.e., the RFI and the questionnaire from

       Amazon and the IEDC’s response. We granted that motion and have reviewed

       the documents in camera.



                                  Discussion and Decision
[15]   TA appeals from a decision granting summary judgment to the IEDC on TA’s

       claim that the IEDC’s denial of the requested records violated the APRA. A

       trial court reviews such a denial de novo, “with the burden of proof on the

       public agency to sustain its denial” of the APRA request. Ind. Code § 5-14-3-

       9(f). Summary judgment is appropriate where the designated evidence “shows

       that there is no genuine issue as to any material fact and that the moving party

       is entitled to a judgment as a matter of law.” Ind. Trial Rule 56(C). We review

       the trial court’s decision on summary judgment de novo, and we may affirm it

       on any basis supported by the designated evidence. See e.g., Cruz v. New Centaur,

       LLC, 150 N.E.3d 1051, 1055 (Ind. Ct. App. 2020). We also apply a de novo

       standard of review to the trial court’s interpretation of the APRA. See, e.g.,

       Court of Appeals of Indiana | Opinion 20A-PL-1141 | December 31, 2020     Page 9 of 20
       Hammond Dev. Corp. v. McDermott, 783 N.E.2d 727, 729 (Ind. Ct. App. 2003),

       trans. denied.


[16]   TA requested from the IEDC records of Indianapolis’s response to Amazon’s

       RFP regarding the future location of its HQ2 project.2 The APRA provides that

       “[a]ny person may inspect and copy the public records of any public agency.”

       I.C. § 5-14-3-3. The policy behind the APRA is that “all persons are entitled to

       full and complete information regarding the affairs of government and the

       official acts of those who represent them as public officials and employees.”

       I.C. § 5-14-3-1. The APRA is to be construed liberally to further that policy,

       and the “burden of proof for the nondisclosure of a public record [is] on the

       public agency that would deny access to the record and not on the person

       seeking to inspect and copy the record.” Id.


[17]   However, the APRA specifically exempts certain public records from the

       disclosure requirements. At issue here is the discretionary3 exemption for the

       disclosure of public records relating to negotiations. Indiana Code Section 5-

       14-3-4(b)(5) states, in relevant part:


                 (b) Except as otherwise provided by subsection (a), the following
                 public records shall be excepted from section 3 of this chapter at
                 the discretion of a public agency:




       2
         The trial court noted—and the parties do not dispute—that the records requested by TA included both the
       First Response to the RFP and the IEDC’s subsequent response to the confidential questionnaire.
       3
           Certain records—not at issue here—are mandatorily exempt from disclosure. I.C. § 5-14-3-4(a).


       Court of Appeals of Indiana | Opinion 20A-PL-1141 | December 31, 2020                          Page 10 of 20
                                                 ***


                 (5) The following:


                          (A) Records relating to negotiations between:


                                  (i) the Indiana economic development
                                  corporation;…


                          with industrial, research, or commercial prospects,
                          if the records are created while negotiations are in
                          progress….


                          (B) Notwithstanding clause (A), the terms of the
                          final offer of public financial resources
                          communicated by the Indiana economic
                          development corporation,… to an industrial, a
                          research, or a commercial prospect shall be
                          available for inspection and copying under section 3
                          of this chapter after negotiations with that prospect
                          have terminated.


                          (C) When disclosing a final offer under clause (B),
                          the Indiana economic development corporation
                          shall certify that the information being disclosed
                          accurately and completely represents the terms of
                          the final offer.


                          (D) Notwithstanding clause (A), an incentive
                          agreement with an incentive recipient shall be
                          available for inspection and copying under section 3
                          of this chapter after the date the incentive recipient
                          and the Indiana economic development corporation
                          execute the incentive agreement regardless of

Court of Appeals of Indiana | Opinion 20A-PL-1141 | December 31, 2020            Page 11 of 20
                                  whether negotiations are in progress with the
                                  recipient after that date regarding a modification or
                                  extension of the incentive agreement.


[18]   The IEDC asserts that it has discretion not to disclose the records TA requested

       because, pursuant to (b)(5)(A), those records were “created while negotiations

       were in progress” between it and Amazon, a “commercial prospect.” However,

       TA maintains that the records must be disclosed under (b)(5)(B) because they

       contain the “terms of the final offer of public financial resources”

       communicated by the IEDC to Amazon. There is no dispute that the records

       were created during negotiations between the IEDC and Amazon. The issue

       on appeal is whether the records were a final offer and therefore subject to

       disclosure under subsection (b)(5)(B) despite the fact that they were created

       during negotiations.


[19]   When we interpret a statute, “the first step is to determine whether the

       Legislature has spoken clearly and unambiguously on the point in question.

       When a statute is clear and unambiguous, we apply words and phrases in their

       plain, ordinary, and usual sense.” Anderson v. Gaudin, 42 N.E.3d 82, 85 (Ind.

       2015). Unfortunately, the APRA does not define the term “final offer.” And,

       as the PAC4 noted, the statute is ambiguous regarding the meaning of that term

       in subsection (b)(5)(B). That is, the statute does not clearly state whether “an




       4
         PAC decisions are not binding; rather, they are “advisory opinions to interpret the public access laws” at
       the request of a person or public agency. I.C. § 5-14-4-10(6). However, upon conducting our own de novo
       review of the statute, we agree with the PAC that the term “final” in the statute is ambiguous.

       Court of Appeals of Indiana | Opinion 20A-PL-1141 | December 31, 2020                            Page 12 of 20
       offer is ‘final’ when it is an offer in an imminent deal—something closer to a

       best and final offer, inferring an element of relative permanence—or if ‘final

       offer’ was intended to include any and all ‘last’ offers as in a sequential order.”

       Appellant’s App. v. II at 125.


[20]   When we are faced with an ambiguous statute, “our primary goal is to

       determine, give effect to, and implement the intent of the Legislature with well-

       established rules of statutory construction.” Anderson, 42 N.E.3d at 85.


               We avoid interpretations that depend on [a] selective reading of
               individual words that lead to irrational and disharmonizing
               results. As we interpret the statute, we are mindful of both what
               it does say and what it does not say. To the extent there is an
               ambiguity, we determine and give effect to the intent of the
               legislature as best it can be ascertained. We do not presume that
               the [l]egislature intended language used in a statute to be applied
               illogically or to bring about an unjust or absurd result.


       ESPN, Inc. v. Univ. of Notre Dame Police Dep’t, 62 N.E.3d 1192, 1195 (Ind. 2016)

       (quotations and citations omitted). In addition, the legislative intent behind a

       statute “may be identified and effectuated by examining the act as a whole, the

       law existing before its passage, changes made to the law since enactment and

       the reasons for those changes.” Miller Brewing Co. v. Bartholomew Cnty. Beverage

       Co., Inc., 674 N.E.2d 193, 205 (Ind. Ct. App. 1996), trans. denied; see also Von

       Tobel Corp. v. Chi-Tec Const. & Remodeling, Inc., 994 N.E.2d 1215, 1218 (Ind. Ct.

       App. 2013) (citations omitted) (noting, where meaning is uncertain, “the courts

       will look also to the situation and circumstances under which [the statute] was

       enacted”).

       Court of Appeals of Indiana | Opinion 20A-PL-1141 | December 31, 2020     Page 13 of 20
[21]   In interpreting the APRA specifically, we apply a presumption in favor of

       disclosure, given the Act’s public purpose of promoting government

       transparency. Evansville Courier & Press v. Vanderburgh Cnty. Health Dep’t, 17

       N.E.2d 922, 929 (Ind. 2014). However, the APRA’s disclosure requirements

       “do[] not mean that expressed exceptions specified by the legislature are to be

       contravened.” Robinson v. Ind. Univ., 659 N.E.2d 153, 156 (Ind. Ct. App. 1995)

       (quotation and citation omitted), trans. denied.


[22]   We begin by examining the language of the statute itself, as that is the best

       evidence of the legislature’s intent, and all words must be given their plain and

       ordinary meaning unless otherwise indicated by the statute. E.g., Hendrix v.

       State, 759 N.E.2d 1045, 1047 (Ind. 2001). Although the statute does not define

       the term “final offer,” the dictionary definition of “final” is: (1) not to be

       altered or undone; (2) coming at the end: being the last in a series, process, or

       progress; (3) of or relating to the ultimate purpose or result of a process. Final,

       Merriam-Webster.com, https://www.merriam-webster.com/dictionary/final.

       The relevant dictionary definition of “offer” as a noun is: (1) a presenting of

       something for acceptance; (2) an undertaking to do an act or give something on

       condition that the party to whom the proposal is made do some specified act or

       make a return promise.” Offer, Merriam-Webster.com, https://www.merriam-

       webster.com/dictionary/offer.


[23]   We can narrow the definition of “final offer” further by examining the history

       of Indiana Code Section 5-14-3-4(b)(5). That history indicates a legislative

       concern for keeping private the negotiations between public agencies and

       Court of Appeals of Indiana | Opinion 20A-PL-1141 | December 31, 2020      Page 14 of 20
       industrial, research, and commercial prospects, despite the overarching purpose

       of the APRA. Until 1991, subsection (b)(5) did not contain clauses (A) through

       (D). Rather, it defined exempt negotiation records as: “(5) Records relating to

       negotiations between the department of commerce, … with industrial, research,

       or commercial prospects while negotiations are in progress.” I.C. § 5-14-3-4(b)(5)

       (2019) (emphasis added). Sometime in 1990 or early 1991, State Representative

       Patrick Kiely asked the Indiana Attorney General (“AG”) to issue an opinion

       regarding “whether a financial incentive package offered by the Indiana

       Department of Commerce [now IEDC] becomes available for public inspection

       after the termination of negotiations between the Department and a commercial

       prospect.” 1991 Op.Atty.Gen. No. 91-4, 1991 WL 495534, *1 (March 6, 1991).

       The AG concluded: “Indiana Code Section 5-14-3-4(b)(5) makes it clear that

       the exception from disclosure authorized by that provision only exists ‘while

       negotiations are in progress.’ When negotiations with a prospect have been

       completed, the records relating to the negotiations become available for public

       inspection unless another exception applies.” Id. at *2.


[24]   In the next legislative session following the issuance of the AG’s opinion, the

       legislature amended subsection (b)(5) by adding clauses (A) through (C).

       Clause (A) was the same as the former statute except that it added that records

       were exempt not just “while negotiations are in progress” but “if the records are

       created while negotiations are in progress.” 1991 Ind. Legis. Serv. P.L. 50-1991

       (H.E.A. 1982) (Approved May 12, 1991). That change indicates that the

       legislature no longer wished for all records of negotiations between the IEDC


       Court of Appeals of Indiana | Opinion 20A-PL-1141 | December 31, 2020     Page 15 of 20
       and commercial prospects to be available to the public after negotiations had

       concluded, as the former statute provided. Id. Rather, under the new language

       of clause (A), records could be excluded from disclosure, at the agency’s

       discretion, when those records were created during negotiations. Id. However,

       the 1991 amendment adding clause (B) also evinces the legislature’s clear intent

       that those same records protected under subparagraph (A) must be disclosed

       when they are comprised of “the terms of a final offer of public financial

       resources.”5


[25]   Thus, the legislature purposely changed the statute from requiring disclosure of

       all records of negotiations after negotiations concluded to only requiring

       disclosure under the limited circumstances where negotiations resulted in the

       terms of final offers (or, later, incentive agreements). We can logically infer

       from those statutory changes that the legislature envisioned that there would be

       some situations in which negotiations did not result in a disclosable “final offer”

       or incentive agreement, and that records of those negotiations could be

       withheld by the public agency under clause (A).6 Therefore, “final offer” must

       mean something more than simply the last offer in a sequence of negotiations,



       5
         The legislature subsequently added clause (D), which requires disclosure of an “incentive agreement.” I.C.
       § 5-14-3-4(b)(5)(D). No one contends that the records at issue in this case are an incentive agreement that
       must be disclosed under clause (D). For that reason, we note that the IEDC’s discussion of terms statutorily
       required for an incentive agreement are irrelevant. See, e.g., Appellee’s Br. at 33-34 (citing I.C. 6-3.1-13-19,
       which requires the IEDC to enter into an “agreement” with specified terms when an applicant “is awarded”
       tax credits).
       6
         We further note that, if the legislature meant simply the “last” offer in the negotiations, it could have easily
       said “last” instead of “final” in subparagraph (b)(5)(B). See ESPN, Inc., 62 N.E.3d at 1195 (noting we must be
       mindful of both what a statute does say and what it does not say).

       Court of Appeals of Indiana | Opinion 20A-PL-1141 | December 31, 2020                               Page 16 of 20
       or “coming at the end: being the last in a series, process, or progress.”7 Final,

       Merriam-Webster.com, https://www.merriam-webster.com/dictionary/final.

       For the same reasons, “final offer” must also mean something more than “of or

       relating to the ultimate purpose or result of a process” as that frequently, if not

       always, would include all negotiations. Id.


[26]   We are left with the “not to be altered or undone” dictionary definition of

       “final.” Final, Merriam-Webster.com, https://www.merriam-

       webster.com/dictionary/final. That definition is consistent with the language

       of Indiana Code Section 5-14-3-4(b)(5) and its history, as noted above.8 It is

       also consistent with the public policies behind clauses (A) and (B) and the

       purpose of the APRA. That is, clause (A) recognizes that economic

       development negotiation records must be protected to enable Indiana to

       compete for jobs and investments without tipping off Indiana’s competition or

       future prospects and thereby giving either an advantage. See also I.C. § 5-28-1-1

       (noting that the purpose of the IEDC is to maximize Indiana’s economic

       development efforts and providing that IEDC has broad powers to do so). On

       the other hand, clause (B) recognizes that citizens have a right to know how the



       7
         The trial court concluded that records constitute a “final offer” only when they are certified under clause
       (C). We disagree. Clause (B) presupposes that there may be such a thing as a “final offer of public financial
       resources” and, when there is, it must be disclosed. Clause (C) only relates to the requirements the public
       agency must meet when it discloses an already-existing final offer; that is, “when disclosing a final offer,” it
       must certify its accuracy and completeness. I.C. § 5-14-3-4(b)(5)(C) (emphasis added). Under the plain
       language of the statute, the certification comes after the existence of the final offer; it does not create the final
       offer.
       8
         Thus, we need not consider how “final offer” is used in other statutes or in contract law, as the IEDC
       suggests.

       Court of Appeals of Indiana | Opinion 20A-PL-1141 | December 31, 2020                                  Page 17 of 20
       government ultimately has committed to using their taxpayer dollars. See also

       I.C. § 5-14-3-1 (stating the public policy behind APRA). Thus, records relating

       to negotiations are not disclosable under Indiana Code Section 5-14-3-4(b)(5)(B)

       unless they contain the terms of an offer that, if accepted, would commit public

       financial resources; that is, the offer must be final in the sense that it is not

       intended to be altered or undone in future negotiations.


[27]   To determine if an offer is intended to be altered or undone in the future, we

       consider the language used in the offer. Logically, language that is conditional,

       tentative, indefinite, provisionary, or conjectural would be evidence that the

       offer is to be altered or changed at some point and, therefore, not final.

       Amazon’s RFP, RFI, and questionnaire and the IEDC’s Responses contain

       such language. The RFP specifically stated that it was merely an “invitation for

       proposals, the substance of which may be memorialized in a binding definitive

       agreement or agreements if any proposal is selected.” Appellant’s App. v. II at

       158. It also stated that the jobs and salaries it contained were

       “estimates/projections” that were “subject to change.” Id. at 153. The First

       Response to that RFP provided “only general overviews of incentives” it could

       provide to Amazon if Indianapolis were chosen for its HQ2. Id. at 16.


[28]   Amazon’s subsequent RFI to Indianapolis stated that it was “invit[ing]”

       Indianapolis, as a “candidate community to host HQ2,” to respond to the

       attached questionnaire. (In Camera documents, RFI, p. 2). The RFI did not

       specify job numbers, salaries, or capital investments in any more detail than the

       RFP had—a condition Cotterill said must be met before Indianapolis could

       Court of Appeals of Indiana | Opinion 20A-PL-1141 | December 31, 2020       Page 18 of 20
       offer a final proposal. And the IEDC’s response to the questionnaire proposed

       two different project sites, not one final site. Moreover, the language used in

       each site proposal also contained a lack of finality. For each site, the IEDC

       provided estimates of various costs, and it noted that the final costs would be

       dependent upon facts existing in the future, such as the size of the HQ2

       building. The IEDC Response also discussed potential future agreements,

       projects, developments, and timelines that would be dependent upon which

       Indianapolis location Amazon chose for its site and/or what the HQ2 would

       look like. Such conditional language is evidence that the two site offers in the

       IEDC Response were to be altered—and one of them “undone”—in the future

       if Amazon chose Indianapolis for its HQ2.


[29]   We hold that the IEDC’s responses to both Amazon’s initial RFP and its

       subsequent RFI and questionnaire were parts of on-going negotiations with

       Amazon that had not developed yet into “terms of the final offer of public

       financial resources.” I.C. § 5-14-3-4(b)(5)(A), (B). As such, the IEDC had

       discretion to deny TA’s request for copies of those records. Id.



                                                Conclusion
[30]   Because the IEDC Response to Amazon consisted of records of negotiations

       and not a final offer of public financial resources, the APRA did not require the

       IEDC to disclose it to the public. The trial court’s orders denying summary

       judgment to TA and granting IEDC’s cross-motion for summary judgment

       were not erroneous.

       Court of Appeals of Indiana | Opinion 20A-PL-1141 | December 31, 2020   Page 19 of 20
[31]   Affirmed.


       Robb, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Opinion 20A-PL-1141 | December 31, 2020   Page 20 of 20